Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Further, claim 15, claim 15 recites the broad recitation “alkali metal sulfites”, and the claim also recites “potassium sulfite, sodium sulfite” which is the narrower statement of the range/limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (20130005870) as evidenced by Schmitt (6071325) in view of Shooshtari (20080274291). 
Kelly teaches an aqueous curable binder composition. 
Kelly, paragraphs 8-11 of the PGPUB, teaches curable binder compositions comprise: 
a. from 50-97% by weight of the total solids in the curable composition, of at least one water-soluble carbohydrate; 
b. at least one high acid polycarboxy emulsion copolymer, as a latex modifier, including, as copolymerized units, from 8-40% by weight based on the weight of the 
c. at least one polyacid crosslinking agent. 
Kelly, paragraph 15 of the PGPUB, teaches the polyacid crosslinking agent may be selected from polybasic carboxylic acids, anhydrides, or the salts thereof, or can be an aqueous solution addition polymer or copolymer containing at least two carboxylic acid groups, anhydride groups, or salts thereof. Preferably, the polyacid crosslinking agent is selected from citric acid, an aqueous solution homopolymer or copolymer of acrylic acid, and combinations thereof.
Kelly, paragraph 17 of the PGPUB, teaches a method comprising providing a wet, uncured web or mat of fibers, applying the binder and curing the binder.
Kelly, paragraph 30 of the PGPUB, teaches the polycarboxy emulsion copolymers used as high acid latex modifiers for the base binder system greatly improve the tensile strength and tear strength of the base binder system when used in fiberglass non-woven mat substrates.
Kelly, paragraph 31 of the PGPUB, teaches the carbohydrate can be a starch which encompasses native starch as claimed in claim 1. 
Kelly, paragraph 32 of the PGPUB, teaches the carbohydrate may have a number average molecular weight from 1,000 to 8,000.
Kelly, paragraph 39 of the PGPUB, teaches the polyacid crosslinking agent may be present in the curable composition in an amount from 5% to 50% by weight of the total solids in the curable composition.

Citric acid as taught by Kelly reads on the first crosslinker as claimed in claim 1 and an aqueous solution homopolymer or copolymer of acrylic acid as taught by Kelly reads on the second crosslinker as claimed in claim 1. 
Citric acid as taught by Kelly reads on the first crosslinker as claimed in claim 1 and therefore it would be expected that citric acid as taught by Kelly would be capable of forming one or more esters with the carbohydrate. 
An aqueous solution homopolymer or copolymer of acrylic acid as taught by Kelly reads on the second crosslinker as claimed in claim 1 and therefore it would be expected that the an aqueous solution homopolymer or copolymer of acrylic acid as taught by Kelly is capable of undergoing radical polymerization.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to having a composition comprising the combination of dextrin, citric acid and an aqueous solution homopolymer or copolymer of acrylic acid wherein a combination of citric acid and aqueous solution homopolymer or copolymer of acrylic acid is present in the amount from 5% to 50% by weight of the total solids in the curable composition as this combination is suitable as an aqueous curable binder. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Although the polyacid crosslinking agent may be present in the curable composition in an amount from 5% to 50% by weight of the total solids in the curable composition, this reference does not teach the weight ratio of the first crosslinker to the second crosslinker. 
Shooshtari, abstract, teaches a curable binder composition is provided which comprises a water-soluble Michael adduct crosslinking agent having reactive hydroxyl end groups and a polycarboxylic acid capable of undergoing an esterification reaction. 
Shooshtari, paragraph 42 of the PGPUB, teaches any polycarboxylic acid of the requisite molecular weight possessing multiple carboxylic acid groups is suitable for use in accordance with the concept of the present invention. Such polycarboxylic acids preferably are aliphatic in nature. Polyacrylic acid either as a homopolymer or as a copolymer with methacrylic acid, maleic acid, fumaric acid, crotonic acid, etc. can be utilized in a preferred embodiment.
Shooshtari, paragraph 45 of the PGPUB, teaches optionally, the coating composition prior to crosslinking may include a minor concentration of aliphatic or aromatic lower molecular weight dicarboxylic, tricarboxylic or tetracarboxylic acids, such as adipic acid, maleic acid, terephthalic acid, isophthalic acid, trimellitic acid, pyromellitic acid, butane tetracarboxylic acid, citric acid, ethylenediamine tetraacetic acid, benzophenone tetracarboxylic acid , etc., in a concentration not to exceed approximately 10 percent on a molar basis of the polycarboxylic acid having a molecular weight of at least 250. The presence of such lower molecular weight carboxylic acid 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have citric acid in a concentration not to exceed approximately 10 percent on a molar basis of the aqueous solution homopolymer or copolymer of acrylic acid as this amount aids the wetting and coverage of surface of fibrous material. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 2, Kelly, paragraph 31 of the PGPUB, teaches the carbohydrate can be a starch which encompasses native starch as claimed in claim 1. 
Kelly, paragraph 32 of the PGPUB, teaches the carbohydrate may have a number average molecular weight from 1,000 to 8,000.
Native starch has a basic chemical formula (C6H10O5)n. 
Therefore, starch with a number average molecular weight from 1,000 to 8,000 has about 6-47 saccharide units. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the crosslinkers react with the carbohydrate in the composition to obtain a 

Regarding claim 7, citric acid, which is a tricarboxylic acid, as taught by Kelly reads on the first crosslinker as claimed in claim 7.

Regarding claim 8, Kelly, paragraph 38 of the PGPUB, teaches the binder compositions further include one or more polyacid crosslinking agents which are polybasic carboxylic acids or aqueous solution addition polymers, each of which contains at least two carboxylic acid groups, anhydride groups, or salts thereof. Suitable aqueous solution polymers comprise the polymerization product of one or more ethylenically unsaturated carboxylic acids such as, for example, methacrylic acid, acrylic acid, crotonic acid, fumaric acid, maleic acid, 2-methyl maleic acid, itaconic acid, 2-methyl itaconic acid; ethylenically unsaturated anhydrides such as, for example, maleic anhydride, itaconic anhydride, acrylic anhydride, and methacrylic anhydride; and salts thereof, at a level of at least 70% by weight based on the weight of monomers used to make the emulsion copolymer the water soluble addition (co)polymer. Additional ethylenically unsaturated monomers may include acrylic ester monomers, including methyl(meth)acrylate, ethyl(meth)acrylate, butyl(meth)acrylate, 2-ethylhexyl acrylate, etc.

Regarding claim 9, Kelly, paragraph 41 of the PGPUB, teaches sodium phosphite as an accelerator. 

Further, the free radical initiator is an optional component. 

Regarding claim 11, although claim 11 limits the second crosslinker of claim 8 to acrylamide and methacrylamide monomers, the second crosslinker is still interpreted as selected from the group consisting of the second crosslinkers listed in claim 8. 
Claim 11 does not positively require the second crosslinker in the composition be an acrylamide or methacrylamide monomers.
Therefore, claim 11 is not further limiting the composition of claim 8 that is met by acrylates as the crosslinker, which is met by 2-ethylhexyl acrylate as set forth in the rejection of claim 8. 

Regarding claim 12, Kelly, paragraph 38 of the PGPUB, teaches 2-ethylhexyl acrylate. 

Regarding claim 13, Kelly, paragraph 38 of the PGPUB, teaches additional ethylenically unsaturated monomers may include acrylic ester monomers, including methyl(meth)acrylate, ethyl(meth)acrylate, butyl(meth)acrylate, 2-ethylhexyl acrylate, etc.

Regarding claim 14, although claim 14 limits the second crosslinker of claim 8 to acrylics, the second crosslinker is still interpreted as selected from the group consisting Claim 11 does not positively require the second crosslinker in the composition be acrylics.
Therefore, claim 14 is not further limiting the composition of claim 8 that is met by acrylates as the crosslinker, which is met by 2-ethylhexyl acrylate as set forth in the rejection of claim 8. 

Regarding claim 15, Kelly, paragraph 41 of the PGPUB, teaches sodium phosphite as an accelerator. 
Sodium phosphite, which is an alkali metal sulfite, as taught by Kelly reads on a free radical initiator as claimed in claim 15. 

Regarding claim 26, Kelly teaches additional ethylenically unsaturated monomers may include acrylic ester monomers, including methyl(meth)acrylate, ethyl(meth)acrylate, butyl(meth)acrylate, 2-ethylhexyl acrylate, etc.
2-ethylhexyl acrylate as taught by Kelly reads on a monomeric acrylate as claimed in claim 26. 

Response to Arguments
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The references do not teach the accelerator to be selected from the group consisting of inorganic peroxides, organic peroxides, azo compounds and combinations thereof as claimed in claim 18. 
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. 
Applicant argues applicant submits that such clear and unambiguous lack of evidentiary support is insufficient for establishing sufficient reasoning for an obviousness rejection. 
Examiner respectfully traverses. 
Kelly clearly teaches an aqueous solution homopolymer or copolymer of acrylic acid which reads on the second crosslinker. 
Kelly clearly teaches the phosphorous-containing accelerators which reads on a free radical initiator. 
Kelly, paragraph 12 of the PGPUB, clearly shows that the phosphorous containing compound acts as a cure catalyst. 
One would look to choose the weight ratio of the second crosslinker to the phosphorous-containing accelerators in an amount to ensure an increase in cure rate and yet would not be detrimental to the final product properties. 

Therefore, there is clear and unambiguous evidentially support as stated above that the combination of references teaches the claimed invention. 
Further, applicant argues the combination of the first and the second crosslinking components at a total concentration of 2-30% by weight and a first crosslinker:second crosslinker component ratio of between 10:1 and 1:10 has enhanced reactivity and beneficially improves, e.g. the ability to manipulate and attenuate (“tune”) the physicochemical properties of the claimed aqueous binder composition 1, which include but are in no way limited to solids loss upon curing, and weathered and unweathered bond strength as further described below. 
Examiner respectfully traverses. 
The claims do not claim “enhanced reactivity and beneficially improves, e.g. the ability to manipulate and attenuate (“tune”) the physicochemical properties of the claimed aqueous binder composition 1”. 
Further, additional evidence needs to be disclosed showing that the second crosslinking components at a total concentration of 2-30% by weight and a first crosslinker:second crosslinker component ratio of between 10:1 and 1:10 has enhanced reactivity and beneficially improves of the claimed aqueous binder composition 1.
Applicant argues the teachings of Kelly, Schmitt and Shooshtari cannot therefore reduce the solutions available for arriving at the claimed invention to a finite number, KSR Int’l Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1739, 82 USPQ2d 1385 (2007)), and would leave the person of ordinary skill in the relevant art with no guidance in arriving at the present invention. 
Examiner respectfully traverses. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Applicant argues that the significant differences between the instant invention and the cited reference are not merely superficial or topical in nature but instead reflect the surprising and advantageous benefits of the claimed aqueous curable binder composition. For instance, as mentioned above the requisite concentrations and weight ratios beneficially allow for enhanced manipulation/tunability of the disclosed binder as shown in Tables 1-5, at paragraphs [0069]-[0075] of the published application.
Examiner respectfully traverses. 
Regarding Tables 1-5, the data is not commensurate in scope with the scope of the claims. 
The data only show using 
A specific type of starch in a specific amount 
A specific first crosslinker in a specific amount 
A specific second crosslinker in a specific amount 
A specific free radical initiator in  a specific amount
A specific weight ratio of the first crosslinker to the second crosslinker
A specific weight ratio of the second crosslinker to the free radical initiator
A specific amount of a first crosslinker and second crosslinker 
While the present claims broadly recite one or more polysaccharides chosen from a list, a first crosslinker comprising one or more optionally substituted monomeric polycarboxylic acid compounds capable of forming one or more esters with the polysaccharide compound; and a second crosslinker comprising 1) one or more optionally substituted acrylic acids, maleimide or derivatives thereof capable of undergoing radical polymerization; and  2) ANY free radical initiator, wherein the dry weight ratio of the second crosslinker to the free radical initiator is in a range of 20:1 to 2:0.5; wherein the total concentration of the first crosslinker and the second crosslinker in the aqueous curable binder composition comprises 2-30% by weight; and the weight ratio of the first crosslinker to the second crosslinker is in a range of 10:1 to 1:10.
Therefore, it is unclear if the advantageous properties of the claimed invention are due to specific compounds, a specific weight of these compounds, a specific free radical initiator, total concentration of the first crosslinker and the second crosslinker or weight ratio of the first crosslinker to the second crosslinker. 
Further, the data do not show the lower end and upper end of the total concentration of the first crosslinker and second crosslinker, the upper and lower end of the weight ratio of the first crosslinker to the second crosslinker and the upper and lower weight ratio of the second crosslinker to the free radical initiator. 

Further, claim 15, claim 15 recites the broad recitation “iron (II) salts”, and the claim also recites “iron sulfate, iron (II) ammonium sulfate, iron (II) phosphate” which is the narrower statement of the range/limitation.
Further, claim 15, claim 15 recites the broad recitation “cerium (IV) salts”, and the claim also recites “ceric ammonium nitrate” which is the narrower statement of the range/limitation.
Further, claim 15, claim 15 recites the broad recitation “ammonium salts”, and the claim also recites “iron (II) ammonium sulfate” which is the narrower statement of the range/limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4547409 teaches the copolymerization is effected in a well-known manner by means of solution, suspension or emulsion polymerization with added initiators, such as peroxides, hydroperoxides, per-esters or thermolabile azo compounds and, if desired, molecular weight regulators.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/27/2021